Citation Nr: 9906263	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for disability purposes due 
to individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1997, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 50 percent 
disabling, and denied his claim of entitlement to a total 
rating for disability purposes due to individual 
unemployability.  The veteran subsequently perfected an 
appeal of that decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  Initially, the Board finds that the veteran's claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In the present case, although the RO scheduled the veteran 
for a VA examination, it is not clear from the record whether 
the examiner reviewed the claims file prior to the 
examination.  Additionally, while the examiner noted that the 
veteran's mild depression did not "make for individual 
unemployability," he failed to adequately explain this 
conclusion in his report.  Accordingly, the Board requests 
that the RO again schedule the veteran for a VA psychiatric 
examination.  The claims file should be made available to, 
and reviewed by, the examiner prior to the examination, and 
all conclusions should be fully explained in the report.  The 
RO should notify the veteran of the consequences of failing 
to report for the examination.  38 C.F.R. § 3.655 (1997). 

Additionally, the Board notes that the veteran's counsel 
requests that a social and industrial survey be performed to 
determine the extent to which the veteran's service-connected 
acquired psychiatric disorder impacts his ability to obtain 
and maintain gainful employment.  Because such an evaluation 
may be probative of the veteran's claim, the Board requests 
that the RO conduct a social and industrial evaluation of the 
veteran, to include an assessment of the degree to which his 
service-connected psychiatric condition, as opposed to non-
service-connected disabilities and factors, impair his 
vocational abilities.

Finally, the record shows that the veteran's counsel has 
requested that the Social Security Administration (SSA) 
records promulgated in connection with the veteran's 1985 
grant of disability benefits be obtained and associated with 
the claims file.  The Board finds that such records may be 
probative to the veteran's pending claim, and accordingly the 
SSA records should be requested and associated with the 
veteran's claims folder for RO review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-72 (1992); 38 U.S.C.A. 
§ 5103(a) (West 1991).  Additionally, upon remand the veteran 
should be given the opportunity to add any recent lay or 
medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1997); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.

2.   The RO should also request that the 
veteran furnish the names and addresses 
of all health care providers, private and 
VA, who have treated him since February 
1996 for his acquired psychiatric 
disorder. Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care 
providers, whose treatment records are 
not already of record, furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded the 
veteran.  

3.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

4.  Upon completion of the above, the RO 
should conduct a social and industrial 
evaluation of the veteran to determine 
his ability to obtain and maintain 
gainful employment, and the degree to 
which his service-connected psychiatric 
disorder, as opposed to his non-service-
connected physical disabilities, impact 
upon his vocational abilities.

5.  Upon receipt of any and all such 
records and association of any new 
evidence with the claims file, the RO 
should accord the veteran a psychiatric 
examination, in order to ascertain the 
severity of his acquired psychiatric 
disorder.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
The veteran's claims folder and a copy of 
the new VA psychiatric rating criteria 
should be provided to the examiner prior 
to his or her evaluation of the veteran.  
After reviewing the claims folder and 
examining the veteran, the examiner 
should, on the examination report, 
indicate an opinion as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
including the new psychiatric rating 
criteria, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 3 -


